Mr. Chief Justice Shepard
delivered the opinion of the Court:
1. The first assignment of error relates to the exception taken to the evidence of the declarations of the wounded woman as given by the witness Brown. We are of the opinion that there was no error in admitting the declarations as part of the res gestee. They were made immediately after the receipt of the fatal wound and while the blood was flowing therefrom. The time at and the circumstances under which they were made reasonably indicate that they were spontaneous, and exclude the idea of deliberation or design. Many authorities sustaining their admissibility are reviewed in the following cases in this court: Snowden v. United States, 2 App. D. C. 89; Washington & G. R. Co. v. McLane, 11 App. D. C. 220; Patterson v. Ocean Acci. & Guarantee Corp. 25 App. D. C. 46, 66.
2. The witness Vina Grant having testified that her son, the appellant, and the deceased had always been friendly, and that she had never heard him threaten her, or say that he would take her life, we think that it was not immaterial or irrelevant to ask her if she had not said, at the place of and immediately after the death of deceased, that she had tried for a long time to prevent him from killing deceased in her house. Nor, when she denied such declaration, was it error to permit the introduction of evidence to contradict her. The declaration was not, as contended on behalf of the appellant, the expression of an opinion or a suspicion that the accused intended to kill the deceased, but the statement of the fact that the witness had tried to prevent him from killing her. If witness had tried to prevent him from killing deceased in her (witness’s) house, then it was in contradiction of her evidence that they had always seemed to be friendly, and that he had never threatened her with violence or death.
3. In view of all the facts and circumstances given in evidence, and the general charge of the court, to which no exception *175was taken, defining the conditions of premeditation and deliberation necessary to constitute murder in the first degree, the special instruction, given at the request of the prosecution, was neither necessary nor important. But it was not error to give it, because there was evidence tending to show the following facts to which the instruction applied: Accused had threatened to kill deceased if he saw her with another man. Immediately before the infliction of the fatal wound, she went to talk to another man in the alley. Accused called to her to come to him, and, while awaiting her, was seen to have a large, open knife in his hand, with which he stabbed her a few moments later.
4. The sixth special instruction asked by the appellant, on the exception to which the last error is assigned, reads as follows: “If the jury believe that, the accused, at the time he drew the knife, had, in good faith, a reasonable belief, founded upon the facts as they appeared to him at that time, that he was in imminent peril of his life, or in danger of great bodily harm at the hands of the deceased, from which he could not reasonably save himself except by the use of the force he did use, then his act is justifiable, even if his belief was a mistaken one; and the verdict of the jury should be one of acquittal.”
Without considering the several elements of the law of self-defense contained in this instruction, it is sufficient to say that there was no evidence to which it was responsive. The only evidence of provocation or excuse for inflicting the deadly wound is that given hy the defendant. He said that the deceased struck him on the nose, and when he pushed her away “grabbed him in the privates.” He did not say that he suffered pain from this assault, or that it caused an apprehension of serious bodily injury so imminent as to suggest the use of the deadly knife instead of ordinary superior physical force.
After refusing the instruction, the court charged the jury as follows: “If you believe from the testimony that this defendant was assaulted in the manner which he has detailed, and that provocation was sufficient to cause him to lose control of himself and throw him into a sudden passion, and in that passion he struck the fatal blow, without malice, then you will find him guilty of manslaughter.” This instruction was all that the ac-*176eused bad any right to demand under the evidence, and there was no error in refusing that asked by him. .
For the reasons given, the judgment will be affirmed.

Affirmed.